Name: 2004/775/EC: Commission Decision of 18 November 2004 granting Slovakia the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2004) 4382)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European Union law;  agricultural policy;  Europe;  research and intellectual property
 Date Published: 2004-11-18; 2005-10-14

 18.11.2004 EN Official Journal of the European Union L 342/29 COMMISSION DECISION of 18 November 2004 granting Slovakia the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2004) 4382) (Only the Slovak text is authentic) (Text with EEA relevance) (2004/775/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 3(2) thereof, Whereas: (1) Article 3(2) of Directive 92/102/EEC provides for the possibility to authorise Member States to exclude from the list of holdings required by Article 3(1) those holdings with no more than three sheep or goats for which no premium are sought, or one pig, provided that the animals are intended for use or consumption by the owner, and that they are subject to the controls required by the Directive before any movement. (2) The Slovak authorities have requested this authorisation until the end of June 2005 and have given the appropriate assurances in respect of veterinary controls. (3) Therefore Slovakia should be authorised to apply the derogation until 30 June 2005. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Slovakia is authorised to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC. Article 2 This Decision is applicable until 30 June 2005 and is addressed to the Slovak Republic. Done at Brussels, 18 November 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 355, 5.12.1992, p. 32. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).